Case 1:19-cv-03032-CMA-NYW Document 36 Filed 03/16/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-3032-CMA-NYW
  KATHRYN ANGUS, individually, and on behalf of all others similarly situated
         Plaintiff,
  v.

  L & M HS LLC;
  L & M OPERATIONS LLC
  LELAND & MICHAEL HEALTH SERVICES LLC
  FRANCIS LEGASSE, individually, and in his official corporate capacity; and
  BRIAN TURNER, individually, and in his official corporate capacity,
         Defendants.


                      STIPULATED MOTION TO DISMISS L & M HS, LLC
                                 WITHOUT PREJUDICE



         The parties, through their respective counsel, stipulate to the dismissal of
  Defendant L & M, HS, LLC without prejudice.
         1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29
  U.S.C. § 210, et seq., for an alleged failure to pay Plaintiff and other similarly-situated
  employees overtime wages for all hours worked.
         2.     The Plaintiff has determined to voluntarily dismiss all claims against L & M
  HS, LLC without prejudice at this time.
         3.     The Defendants stipulate to this dismissal.
         4.     The parties shall each be responsible for their respective fees and costs
  related to the claims dismissed.
Case 1:19-cv-03032-CMA-NYW Document 36 Filed 03/16/20 USDC Colorado Page 2 of 3




  DATED this 16th Day of March, 2020.
  s/ Clifford P. Bendau, II
  Clifford P. Bendau, II
  BEUDAU & BENDAU PLLC
  P.O. Box 97066
  Phoenix, Arizona 85060
  Telephone: (480) 382-5176
  Fax: (480) 304-3805
  cliffordbendau@bendaulaw.com
  Attorneys for Plaintiff


  s/ David B. Gelman
  David B. Gelman
  Kendra K. Smith
  Hall & Evans, LLC
  1001 17th Street, Suite 300
  Denver, CO 80202
  Phone: (303) 628-3391
  gelmand@hallevans.com
  smithk@hallevans.com

  Attorneys for Defendants
Case 1:19-cv-03032-CMA-NYW Document 36 Filed 03/16/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

         I certify that on March 16, 2020, a true and correct copy of the document entitled

  STIPULATED MOTION TO DISMISS L & M HS, LLC WITHOUT PREJUDICE was

  served electronically via the U.S. District Court of Colorado’s CM/ECF system as

  follows:


  David B. Gelman
  Kendra K. Smith
  Hall & Evans, LLC
  1001 17th Street, Suite 300
  Denver, CO 80202
  Phone: (303) 628-3391
  gelmand@hallevans.com
  smithk@hallevans.com
  Attorneys for Defendants


                                             s/ Clifford P. Bendau, II
